Citation Nr: 0825978	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-10 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed lung 
disorder.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from September 1977 
to December 1989.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions issued in March 
2005 denying service connection for a claimed lung infection 
and December 2005 denying entitlement to a TDIU.  

In February 2008 the Board remanded these issues to the RO 
for further development.  

For the reasons articulated below the issues on appeal are 
again remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.  VA will advise the veteran when 
further action is required on his part.  


REMAND

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Id.  Because the RO 
did not comply with the directives of the Board's prior 
remand in this appeal, another remand is required.  
 
The Board's remand in February 2008 observed that the veteran 
had requested a hearing before a Veterans Law Judge at the RO 
(a "Travel Board" hearing) regarding his claim for service 
connection for a lung disorder.  

Because the veteran had not yet been afforded such a hearing, 
and because the record did not reflect that the veteran had 
withdrawn his request for a hearing, the Board's remand asked 
the RO to clarify whether the veteran still wanted a hearing.  
See 38 C.F.R. § 20.704 (2007).  

The Board also found in its remand that the claims for 
service connection for a claimed lung disorder and 
entitlement to a TDIU were inextricably intertwined.  The two 
issues were accordingly remanded together pending resolution 
of the hearing question.  

A review of the file shows no indication that the RO has 
attempted to contact the veteran for clarification of his 
desire for a hearing before the Board.  The claim is 
accordingly remanded once again to enable the RO to comply 
with the terms of the Board's remand in February 2008.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  

Specifically, whereas a claim for TDIU is in effect for an 
increased rating, the RO should advise the veteran of the 
elements required to establish entitlement to increased 
ratings per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), Hart v. Mansfield, 21 Vet. App.505 (2007), and 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  Hence, in addition to the actions requested 
hereinabove, the RO should also undertake any other 
development and/or notification action deemed warranted by 
VCAA prior to adjudicating the claim on appeal.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should sent to the veteran a 
letter advising him of the elements 
required by Dingess/Hartmann, Hart, and 
Vazquez-Flores as cited above regarding 
claims for increased rating/TDIU.  The RO 
must also contact the veteran to clarify 
whether he still desires a hearing before 
the Board in regard to his claim for 
service connection for a lung disorder.  

2.  If the veteran indicates that he 
still wants to testify before the Board 
in a hearing at the RO, he should be 
scheduled for a hearing before a Veterans 
Law Judge at the earliest opportunity, 
following the usual procedures as set 
forth in 38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2007) and 38 C.F.R. § 20.704 
(2007).

3.  After the hearing is conducted, or in 
the event the veteran withdraws his 
request for hearing or fails to appear at 
the scheduled hearing, the case should be 
returned to the Board for the purpose of 
further appellate review.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action unless otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


